DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 30 December 2020 has been entered.
Claims 1-10, 12-16, and 18-23 remain pending in the application, wherein claim 1 has been amended, claims 11 and 17 have been canceled, and claims 18-23 have been withdrawn previously due to restriction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Erlenkeuser (DE 4029734, previously cited) as evidenced by Holland-Letz (US PGPub. No. 2002/0129680, previously cited) and MatWeb (Material Property Data Sheet for Tungsten Carbide, NPL previously cited).
Claim 1: Erlenkeuser teaches an anti-slip coating on tools, in particular screwdrivers or screwdriver bits (description, lines 10-12).  Fig. 1 (copied below) shows that the screwdriver has a tip portion and a shank portion. Friction material particles are applied to the work surface (i.e. a surface layer is applied to a substrate layer) by an electrode using an arc process (i.e. using electrospark deposition) (description, lines 40-51).  The friction particles grip the surface of the tool without undue wear such that the tool tip no longer slips out of the screw slot (i.e. the tip portion is adapted to engage a fastener) (description, lines 40-51).  The coating of friction material particles are advantageously applied by a tungsten carbide electrode (i.e. the coating, or surface layer, is tungsten carbide) (description, lines 40-51).  Although Erlenkeuser refers to the substrate as being a hardened working surface and wherein hand tools that have already been completed subsequently can be coated, the substrate material is not explicitly stated.  However, screwdriver bits being typically made from alloyed tool steels with a hardness of about 60-64 HRC would have been obvious to one of ordinary skill in the art as evidenced by Holland-Letz (paragraph 0002).  Since the coating is made by 
While not teaching a singular example of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the screwdriver or screwdriver bit taught by Erlenkeuser to include a substrate made of an alloyed tool steel with a hardness of about 60-64 HRC as an alloyed tool steel is conventionally known in the art to be a common material for making screwdriver bits as evidenced by Holland-Letz, and one would have had a reasonable expectation of success.


    PNG
    media_image1.png
    848
    209
    media_image1.png
    Greyscale

Claims 2-5: Erlenkeuser teaches where the friction material particles are applied to screwdrivers or screwdriver bits (description, lines 40-51), and Fig. 1 above shows a screwdriver wherein the shank portion is engaged with a handle (i.e. a manual bit driver) as an integrated part of a screwdriver hand tool.
Claims 6-8: Figs. 5-6, copied below, show the tip portion of a Phillips screwdriver blade (i.e. is adapted to engage a cross-cut mating recess of a fastener), and the tip portion includes flutes, engagement surfaces, lands between the flutes, and an end (Fig. 5 below has been modified to label these parts).  The Phillips screwdriver blade has an anti-slip coating in the area of its work surfaces (description, lines 81-87) (shown in the Figs. 5-6 as being on the lands and engagement surfaces).

    PNG
    media_image2.png
    449
    432
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    348
    318
    media_image3.png
    Greyscale

Claims 9-10: Modified Fig. 5 above shows that the flutes taper towards the end and the engagement surfaces slant at an angle towards the end.
Claims 12 and 16: Erlenkeuser teaches that the friction material particles are applied by an electrode that is preferably a tungsten carbide electrode (description, lines 40-51 and 84-87) (i.e. the surface layer is tungsten carbide).  As evidenced by MatWeb, tungsten carbide has a hardness of about 90 HRA (i.e. about 75 HRC), which lies within the claimed range, and a material and its properties are inseparable.   See MPEP §§ 2112.01 and 2131.03.  
Claim 13: Erlenkeuser teaches that the layer is 5-25 µ (description, lines 28-39), which lies within the claimed range for thickness (0.0001-0.002 inches is about 2.5-51 µ as described in the instant specification, p. 6, lines 10-15).  See MPEP § 2131.03.
Claim 15: A substrate of an alloyed tool steel would have been obvious to one of ordinary skill in the art (as evidenced by Holland-Letz, paragraph 0002).  Steel is considered to be a composite metal as described in the instant specification, p. 5, lines 12-19.  Erlenkeuser teaches an anti-slip coating applied to a hardened working surface by a tungsten carbide electrode (i.e. the surface layer is tungsten carbide, which is a carbide based metal) (description, lines 28-51).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Erlenkeuser (DE 4029734, previously cited) as evidenced by Holland-Letz (US PGPub. No. 2002/0129680, previously cited) and MatWeb (Material Property Data Sheet for Tungsten Carbide, NPL previously cited) as applied to claim 1 above, and further in view of Penyashki et al. (J. Balkan Tribol. Assoc. 2017, NPL attached) as evidenced by Cab Incorporated (Surface Roughness Conversion, NPL previously cited).
Claim 14: The teachings of Erlenkeuser regarding claim 1 are outlined above.  Erlenkeuser teaches an anti-slip coating on tools, in particular screwdrivers or screwdriver bits (description, lines 10-12).  The coating is preferably tungsten carbide (description, lines 40-51), but other hard refractory alloys are known to have been used for such coatings (description, lines 13-22).  Erlenkeuser refers to the substrate as being a hardened working surface and wherein hand tools that have already been completed subsequently can be coated.  The substrate material is not explicitly stated by Erlenkeuser, but screwdriver bits being typically made from alloyed tool steels with a hardness of about 60-64 HRC would have been obvious to one of ordinary skill in the art as evidenced by Holland-Letz (paragraph 0002).  However, none of these references specify the surface roughness of the coated tool.
In a related field of endeavor, Penyashki teaches wear resistant coatings from hard alloys of WC, TiN, and TiC applied to steel such as tool steel 210Cr12 by contactless local electro-spark prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
As Erlenkeuser and Penyashki both teach a coating that may be made of tungsten carbide or other hard materials and that is deposited by an electrospark deposition process, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Erlenkeuser to include the coating of WC, TiC, etc. with the surface roughness known for such coatings deposited by electrospark deposition as taught by Penyashki because such coatings are known to provide wear resistance when applied to tool steels, and one would have had a reasonable expectation of success.

Response to Arguments
Applicant’s amendment cancelling claim 17 has overcome the objection to claim 17 previously set forth in the Non-Final Office Action mailed 30 September 2020 as being a substantial duplicate of claim 15.  The objection has been withdrawn.
Applicant’s amendments to claim 1 have overcome the rejection of claims 1-10, 12-13, and 16 under 35 U.S.C. 102(a)(1) previously set forth in the Non-Final Office Action mailed 30 September 2020 because it includes the limitations from now canceled claim 11.  The rejection of claims 1-10, 12-13, and 16 under 35 U.S.C. 102(a)(1) has been withdrawn.  However, claim 11 had been rejected as being obvious in the Non-Final Office Action, and these grounds of rejection have been applied to amended claim 1 as outlined above.
Applicant’s amendments to claim 1 have overcome the obviousness type rejection of claims 1 and 14 as being unpatentable over Tomlinson because Tomlinson teaches a coating that is softer than the component substrate (Tomlinson, Abstract).  The rejection of claims 1 and 14 under 35 U.S.C. 103 over Tomlinson has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Erlenkeuser (DE 4029734, previously cited) as evidenced by Holland-Letz (US PGPub. No. 2002/0129680, previously cited) and MatWeb (Material Property Data Sheet for Tungsten Carbide, NPL previously cited) and further in view of Penyashki et al. (J. Balkan Tribol. Assoc. 2017, NPL attached) as evidenced by Cab Incorporated (Surface Roughness Conversion, NPL previously cited), as outlined above.
Applicant's arguments filed 24 December 2020 have been fully considered but they are not persuasive for the following reasons: 
Applicant argues that Erlenkeuser does not disclose that the surface layer is harder than the substrate layer because Erlenkeuser specifies that the coating is applied to the previously hardened work surface (see p. 5 of remarks).  However, Erlenkeuser teaches where a coating is a hard refractory alloy (description, lines 13-16) and is advantageously a tungsten carbide (description, lines 40-51).  The coating may be applied to the hardened working surface of a tool, or may be applied to hand tools that have already been completed (i.e. pre-existing hand tools) (description, lines 28-39).  Erlenkeuser does not specify a particular material for the substrate of the hand tool.  However, it 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (see p. 5-6 of remarks), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See MPEP § 2145(X)(C).  In this case, as outlined above, Erlenkeuser teaches that the coating may be applied to hand tools that have been completed or to the hardened working surface of a screwdriver or screwdriver bits (description, lines 28-39) but does not disclose a specific substrate material.  However, as outlined above, Holland-Letz discloses in the background section that screwdriver bits have thus far been manufactured from alloyed tool steels and have a hardness of approximately 60-64 HRC after hardening and tempering (paragraph 0002) (i.e. the working surface of the tool is already hardened and therefore is suitable for the coating of Erlenkeuser).  Based on this disclosure of background information, it would have been within the level of ordinary skill in the art to 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (see p. 6 of remarks), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See MPEP § 2145(X)(A).  As outlined above, the conclusion of obviousness is evidenced by prior art publically disclosed before the filing date of the instant application and known material properties.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784